Citation Nr: 0531862	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  96-45 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to Agent Orange.  

2.  Entitlement to an effective date earlier than February 
13, 1992, for service connection for traumatic arthritis of 
the cervical spine, with C6-C7 radiculopathy.  

3.  Entitlement to an initial disability rating in excess of 
40 percent, from February 13, 1992 to September 22, 2002, and 
to a rating in excess of 20 percent thereafter, for traumatic 
arthritis of the cervical spine, with C6-C7 radiculopathy.  

4.  Entitlement to an initial disability rating in excess of 
20 percent (effective September 23, 2002) for C6-C7 cervical 
radiculopathy of the right (dominant) upper extremity.  

5.  Entitlement to an initial disability rating in excess of 
20 percent (effective September 23, 2002) for C6-C7 cervical 
radiculopathy of the left upper extremity.  

6.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
lumbar spine, with radiculopathy.  

7.  Entitlement to an initial disability rating in excess of 
20 percent for traumatic arthritis of the lumbar spine, with 
radiculopathy.  

8.  Entitlement to an initial disability rating in excess of 
10 percent (effective September 23, 2002) for L5-S1 
radiculopathy of the right lower extremity.  

9.  Entitlement to an initial disability rating in excess of 
10 percent (effective September 23, 2002) for L5-S1 
radiculopathy of the left lower extremity.  

10.  Entitlement to a disability rating in excess of 20 
percent for bursitis of the right shoulder with traumatic 
arthritis, and traumatic arthritis of the left shoulder.  

11.  Entitlement to an effective date earlier than October 8, 
1993, for service connection for traumatic arthritis of the 
right (dominant) wrist.  

12.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right (dominant) 
wrist.  

13.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left wrist.  

14.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left wrist.  

15.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
right (dominant) elbow.  

16.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right (dominant) 
elbow.  

17.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left elbow.  

18.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left elbow.  

19.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of both 
hands.  

20.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of both hands.  

21.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
right hip.  

22.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right hip.  

23.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left hip.  

24.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left hip.  

25.  Entitlement to an effective date earlier than June 1, 
1990, for service connection for residuals of a right knee 
injury with degenerative joint disease and traumatic 
arthritis, left knee.  

26.  Entitlement to an initial compensable disability rating 
for traumatic arthritis of the left knee.  

27.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
right ankle.  

28.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right ankle.  

29.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left ankle.  

30.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In January 1999, the Board denied service connection for 
cervical spine arthritis with radiculopathy.  In January, 
2001, the United States Court of Veterans Appeals (Court) 
vacated the Board decision and remanded the matter to the 
Board.  In July 2001, the Board remanded the issue.  In 
November 2002, a decision review officer, at the RO, reviewed 
the claim in light of the development requested by the Board 
and granted service connection for traumatic arthritis of 
multiple joints, including cervical spine arthritis with 
radiculopathy.  The veteran, through his attorney, disagreed 
with the effective dates and ratings assigned.  The other 
issue on appeal are addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is contended on behalf of the veteran that earlier 
effective dates are warranted for service connection for all 
of the veteran's joint disabilities because there is an 
earlier open claim for service connection for aches and pains 
of all joints.  The veteran's attorney specifically alleges 
that the veteran claimed service connection for aches and 
pains, that the RO denied the claim in June 1987, that the 
veteran filed a notice of disagreement (NOD) in August 1987, 
that a statement of the case (SOC) was issued in October 
1987, and that the veteran's substantive appeal was received 
in October 1987.  It is asserted that action on the claim was 
deferred pending development of Agent Orange regulations; 
however, that aspect of the veteran's claims was not 
subsequently afforded further review and that the eventual 
grant of service connection for multiple disabilities was 
based upon subsequently filed claims under different 
theories, thereby resulting in later effective dates.  With 
these assertions in mind, the Board has carefully reviewed 
the procedural history of the claims on appeal.  

In a remand dated in February 1990, the Board noted that, in 
a statement dated in October 1987, the veteran contended that 
he was exposed to Agent Orange in Vietnam, and had the 
following disabilities as a result: aches and pains of all 
joints, muscular weakness, hearing loss, tinnitus, left ankle 
pain, sinusitis, an eye disorder, a stomach disorder, chronic 
headaches, lumbosacral weakness, and psychiatric disability.  
The issue of service connection for residuals of Agent Orange 
exposure was addressed as early as in a May 1988 SOC and a 
February 1989 SSOC.  The  Board's February 1990 remand was 
for the purpose of clarifying which specific disabilities the 
veteran was claiming as secondary to Agent Orange exposure 
and for the RO to consider the claims under such new 
instructions as might be issued (i.e., new Agent Orange 
regulations).  

In March 1990, the RO asked the veteran to list the specific 
conditions he claimed as secondary to Agent Orange exposure.  
The veteran provided such a list later that month.  Similar 
information was again provided in June 1990.  On both 
occasions, the veteran also asserted the same claims for 
service connection on bases other than exposure to Agent 
Orange, to include as due to in-service trauma and malaria.  
In August 1990, the RO denied the claims on these other 
bases, without addressing Agent Orange exposure.  The Board's 
review of the record shows that the RO did not readjudicate 
the Agent Orange aspect of the claims as the Board directed 
in February 1990.  

The Board concurs with the veteran's attorney's argument that 
that favorable resolution of the claims for service 
connection for disabilities due to Agent Orange could result 
in earlier effective dates for the grant of service 
connection for the claims on appeal.  If that were to occur, 
the RO should assign the initial ratings in the first 
instance.  Consequently, the case will be remanded in its 
entirety.  38 C.F.R. § 19.9 (2004).

The RO should also rate the veteran's service-connected 
bilateral shoulder disability separately.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2004).

The case is remanded to the RO for the following:  

1.  The RO should readjudicate all of the 
claims for earlier effective dates for 
service connection on appeal with 
consideration a claim that they are due 
to Agent Orange exposure, which has been 
pending since at least 1987.   

2.  In the event that any claims are 
allowed, the RO should assign the initial 
ratings and effective dates.  

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


